Citation Nr: 0901083	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.    

This claim came before the Board in May 2000, and the Board 
denied the claim.  The decision was appealed and the United 
States Court of Appeals for Veterans Claims (Court) issued an 
August 2002 Order in which it vacated the May 2000 Board 
decision and remanded the case to the Board for further 
development.  The Board denied the claim again in May 2006; 
and the Court issued a November 2007 Order in which it 
vacated the May 2006 Board decision and remanded the case to 
the Board for further development.  The Board thereafter 
remanded the case to the RO in May 2008.


FINDING OF FACT

A low back disability was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.


CONCLUSION OF LAW

The veteran's current low back disability was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in January 
2006 and October 2008 supplemental statements of the case, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, the Board notes that the RO provided the 
veteran with a March 2006 correspondence that fully complied 
with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in January 2003 and June 2008, and 
obtained medical opinions as to the etiology of the 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  The Joint Motion upon which the November 2007 
Court Order was based addressed the possible need for a 
medical examination and opinion, but no other VCAA 
deficiencies were raised.  As noted above, a VA examination 
with opinion was conducted in June 2008.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts entitlement to service connection for a 
low back disability.  The Board notes that the claims file 
includes medical diagnoses of a current low back disability.  
In February 1995, at a General Medical examination, the 
veteran was found to have some difficulty with pain in his 
range of motion of his back, and was diagnosed with a 
possible back problem at that time.  In March 1996, he was 
diagnosed with severe spinal stenosis, status post recent 
surgery, with poor healing of the wounds.  The March 1996 
examiner noted that a CT scan of the back dated March 1995 
revealed severe spinal stenosis extending from L3 through L5.  
VA examination in January 2003 also revealed a current 
chronic low back disability.

VA treatment records also document the veteran's ongoing low 
back disability.  The veteran complained of back pain that 
radiated to both of his legs in November 1994. He was 
diagnosed with chronic low back pain in January and March 
1995; and he underwent an MRI in April 1995.  The MRI showed 
diffuse narrowing of the spinal canal at L2-3 through L4-5, 
most likely related to a congenitally small canal and mild 
degenerative changes.  He was diagnosed with chronic low back 
pain again in August 1995 and underwent a full laminectomy at 
L3-4 and a partial laminectomy at L2-L5 in December 1995.  He 
was diagnosed with spinal stenosis in April 1996, but a VA 
physician found continued improvement status post back 
surgery in October 1996.  In February 1997, the veteran 
underwent physical therapy on his back, but he continued to 
report back pain.  In the early parts of 1998, he continued 
with physical therapy and in July 1998 he was noted to be 
three years out from his laminectomy, but still having low 
back pain.

Private medical records from A. C. Emery, M. D. dated 
February 1998 also contain a note of a history of lumbosacral 
stenosis.  Social Security Administration (SSA) records 
further show that the veteran is considered disabled due to 
disorders of the spine.  The SSA relied, in part, on VA 
records showing rather severe spinal stenosis.

The record establishes that the veteran has a current low 
back disability and that he continues to experience pain in 
his low back.  The remaining question is whether the current 
low back disability is related to service.  It appears from 
the record that the veteran's main contention is that he 
suffered a low back injury during service.  Service medical 
records are quite detailed in showing treatment for 
genitourinary complaints and symptoms, including 
hospitalization.  It should be noted that service connection 
has already been established for postoperative residuals of a 
left varicocele.  However, none of the service medical 
records documenting treatment refer to any separate back 
injury or any separate back pathology.  

The veteran has submitted statements from siblings attesting 
to the fact that when the veteran returned from service he 
told them that he hurt his back in Japan.  The Board 
acknowledges these statements.  However, these informants are 
merely reporting what they remember the veteran telling them 
some 40 years before.  It is not suggested that they were 
eye-witnesses to any inservice back injury.  Moreover, the 
service medical records (which are contemporaneous evidence 
of the veteran's medical condition during service) simply do 
not document any low back injury or separate low back 
pathology.  The quite detailed service medical records show 
complaints and treatment for genitorurinary problems.  If the 
veteran in fact had suffered a low back injury or was 
experiencing separate low back symptomatology, it is 
precisely these service medical records which one would 
expect such a problem to be documented.  Assuming for the 
sake of argument that the veteran did in fact suffer a low 
back injury during service, it is highly significant that his 
spine was clinically evaluated as normal at the time of 
discharge examination in January 1955.  This finding by 
trained medical personnel must be afforded significant weight 
as it constitutes a medical finding of a normal spine at that 
time.  

In compliance with the Court's directives, the veteran was 
afforded a VA medical examination in June 2008 for the 
purpose of determining the etiology of the veteran's current 
back disability.  The examiner was provided with the 
veteran's claims file; and the examiner stated that it was 
reviewed in conjunction with the examination.  After a 
thorough examination of the veteran and his claims file, the 
examiner diagnosed the veteran with lumbar disc disease with 
radiculopathy.  He then opined that it is less likely than 
not that the veteran's current back pain is secondary to his 
in-service complaints of back pain.  

The June 2008 examiner failed to provide a rationale for his 
opinion, so the RO requested a second medical opinion.  A 
September 2008 report reflects that the RO provided another 
examiner with the veteran's claims file (including the 
examination report of the June 2008 examiner).  The September 
2008 physician provided an addendum to the June 2008 
examination report.  The September 2008 physician noted that 
the veteran claimed an injury to his back in 1953, while 
serving in Japan.  He further noted that there is no record 
of any back complaints or treatment until 1993.  Evaluation 
and workup of the back disability was done in the 1990s; and 
it was determined that the veteran had lumbar spinal stenosis 
due to a congenital etiology.  The June 2008 examiner found 
that there was no continuity between the in-service back 
injury in 1953, and the subsequent back disability that 
became manifest in 1993.  Based on those reasons, the 
September 2008 physician concurred with the opinion of the 
June 2008 examiner: that the veteran's current back 
disability is less likely than not related to service.  

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The detailed service medical records argue 
against the veteran's claim.  However, even assuming that the 
veteran did suffer a low back injury during service, the 
medical evidence is against a finding of a continuity of 
symptomatology to link his current low back disorder with 
service.  The record simply shows no low back disorder during 
service, a normal spine at discharge from service, and no low 
back disorder for a number of years after service.  There are 
also two opinions by different VA examiners which are against 
a finding of a nexus to service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a back disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


